10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 2:19-cr-00163-RSL Document 32 Filed 01/06/20 Page 1 of 2

Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA,
Plaintiff, NO. CR19-000163 RSL
v. AGREED ORDER EXTENDING
DELVIN VELASQUEZ-SANCHEZ, Mortons. SOR IEEIG TEESE
FRANKLIN LEAL-ARTIAGA.
Defendant.

 

 

 

 

COME NOW the parties undersigned acknowledging that good faith negotiations are
ongoing and agreeing to request the court to extend the current pre-trial motion filing deadline of
January 6, 2020 to January 24, 2020.

IT IS HEREBY ORDERED that the court has considered the agreement of the parties and
extends the current pre-trial motion filing deadline of January 6, 2020 to January 24, 2020.

~*>
Dated this day of January 2020.

The Honorable Robert S. Lasnik
United State District Court Judge

 

AGREED ORDER EXTENDING PRE-TRIAL MOTIONS DEADLINE THOMAS D. COE
Attomey at Law
Page -1 PO Box 10356

Bainbridge Island, WA 98110
(206) 340-8816

 
